FOURTH DIVISION
                              ELLINGTON, P. J.,
                           BRANCH and MERCIER, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                   February 22, 2018




In the Court of Appeals of Georgia
 A16A1318. SUNTRUST BANK v. LILLISTON et al.

      BRANCH, Judge.

      In Suntrust Bank v. Lilliston, 338 Ga. App. 738 (791 SE2d 614) (2016), this

Court affirmed the trial court’s ruling that the appellant had waived its right to

arbitration in a renewed action by acting inconsistently with that right in the original

action. The Supreme Court of Georgia granted certiorari and reversed our decision.

See Suntrust Bank v. Lilliston, _ Ga. _ (Case No. S17G0433, decided Jan. 29, 2018).

We therefore vacate our previous opinion, adopt the decision of the Supreme Court

as our own, and reverse the judgment below.

      Judgment reversed. Ellington, P. J., and Mercier, J., concur.